 



Exhibit 10.4
INTERMUNE, INC.
AMENDED AND RESTATED 2000 EMPLOYEE STOCK PURCHASE PLAN
Approved by the Board of Directors: January 31, 2000
Approved by Stockholders: March 20, 2000
Approved by the Board of Directors: March 15, 2006
1. PURPOSE.
     (a) The purpose of this Amended and Restated 2000 Employee Stock Purchase
Plan (the “Plan”) is to provide a means by which employees of InterMune, Inc.
(the “Company”) and its Affiliates, as defined in subsection 1(b) below, that
are designated as provided in subsection 2(b) below, may be given an opportunity
to purchase Common Stock of the Company (the “Common Stock”).
     (b) The word “Affiliate” as used in the Plan means any parent corporation
or subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
(the “Code”).
     (c) The Company, by means of the Plan, seeks to retain the services of its
employees, to secure and retain the services of new employees, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company.
     (d) The Company intends that the rights to purchase stock of the Company
granted under the Plan be considered options issued under an “employee stock
purchase plan” as that term is defined in Section 423(b) of the Code.
2. ADMINISTRATION.
     (a) The Plan shall be administered by the Board of Directors (the “Board”)
of the Company unless and until the Board delegates administration to a
Committee, as provided in subsection 2(c). Whether or not the Board has
delegated administration, the Board shall have the final power to determine all
questions of policy and expediency that may arise in the administration of the
Plan.
     (b) The Board shall have the power, subject to, and within the limitations
of, the express provisions of the Plan, to:
          (i) determine when and how rights to purchase stock of the Company
shall be granted and the provisions of each offering of such rights (which need
not be identical);
          (ii) designate from time to time which Affiliates of the Company shall
be eligible to participate in the Plan;

- 1 –



--------------------------------------------------------------------------------



 



          (iii) construe and interpret the Plan and rights granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective;
          (iv) amend the Plan as provided in Section 13;
          (v) terminate or suspend the Plan as provided in Section 15; and
          (vi) exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company and its
Affiliates and to carry out the intent that the Plan be treated as an “employee
stock purchase plan” within the meaning of Section 423 of the Code.
     (c) The Board may delegate administration of the Plan to a Committee
composed of not fewer than two (2) members of the Board (the “Committee”). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
3. SHARES SUBJECT TO THE PLAN.
     (a) Subject to the provisions of Section 12 relating to adjustments upon
changes in stock and subject to the increases in the number of reserved shares
described below, the stock that may be sold pursuant to rights granted under the
Plan shall not exceed in the aggregate two hundred thousand (200,000) shares of
Common Stock (the “Reserved Shares”). As of each January 1, commencing with
January 1, 2001 and including and ending with January 1, 2006, the number of
Reserved Shares will be increased automatically by the lesser of (i) one percent
(1%) of the total number of shares of Common Stock outstanding (on a
fully-diluted, as converted basis) on each such January 1, (ii) four hundred
thousand (400,000) shares or (iii) a number of shares determined by the Board
prior to a January 1, which number shall be less than (i) above and also less
than (ii) above. If any right granted under the Plan shall for any reason
terminate without having been exercised, the Common Stock not purchased under
such right shall again become available for the Plan.
     (b) The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.
4. GRANT OF RIGHTS; OFFERING.
     The Board or the Committee may from time to time grant or provide for the
grant of rights to purchase Common Stock of the Company under the Plan to
eligible employees (an “Offering”) on a date or dates (the “Offering Date(s)”)
selected by the Board or the Committee. Each Offering shall be in such form and
shall contain such

- 2 –



--------------------------------------------------------------------------------



 



terms and conditions as the Board or the Committee shall deem appropriate, which
shall comply with the requirements of Section 423(b)(5) of the Code that all
employees granted rights to purchase stock under the Plan shall have the same
rights and privileges. The terms and conditions of an Offering shall be
incorporated by reference into the Plan and treated as part of the Plan. The
provisions of separate Offerings need not be identical, but each Offering shall
include (through incorporation of the provisions of this Plan by reference in
the document comprising the Offering or otherwise) the period during which the
Offering shall be effective, which period shall not exceed twenty-seven
(27) months beginning with the Offering Date, and the substance of the
provisions contained in Sections 5 through 8, inclusive.
5. ELIGIBILITY.
     (a) Rights may be granted only to employees of the Company or, as the Board
or the Committee may designate as provided in subsection 2(b), to employees of
any Affiliate of the Company. Except as provided in subsection 5(b), an employee
of the Company or any Affiliate shall not be eligible to be granted rights under
the Plan unless, on the Offering Date, such employee has been in the employ of
the Company or any Affiliate for such continuous period preceding such grant as
the Board or the Committee may require, but in no event shall the required
period of continuous employment be greater than two (2) years. In addition,
unless otherwise determined by the Board or the Committee and set forth in the
terms of the applicable Offering, no employee of the Company or any Affiliate
shall be eligible to be granted rights under the Plan, unless, on the Offering
Date, such employee’s customary employment with the Company or such Affiliate is
for at least twenty (20) hours per week and at least five (5) months per
calendar year.
     (b) The Board or the Committee may provide that each person who, during the
course of an Offering, first becomes an eligible employee of the Company or
designated Affiliate will, on a date or dates specified in the Offering which
coincides with the day on which such person becomes an eligible employee or
occurs thereafter, receive a right under that Offering, which right shall
thereafter be deemed to be a part of that Offering. Such right shall have the
same characteristics as any rights originally granted under that Offering, as
described herein, except that:
          (i) the date on which such right is granted shall be the Offering Date
of such right for all purposes, including determination of the exercise price of
such right;
          (ii) the period of the Offering with respect to such right shall begin
on its Offering Date and end coincident with the end of such Offering; and
          (iii) the Board or the Committee may provide that if such person first
becomes an eligible employee within a specified period of time before the end of
the Offering, he or she will not receive any right under that Offering.
     (c) No employee shall be eligible for the grant of any rights under the
Plan if, immediately after any such rights are granted, such employee owns stock
possessing five

- 3 –



--------------------------------------------------------------------------------



 



percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any Affiliate. For purposes of this subsection
5(c), the rules of Section 424(d) of the Code shall apply in determining the
stock ownership of any employee, and stock which such employee may purchase
under all outstanding rights and options shall be treated as stock owned by such
employee.
     (d) An eligible employee may be granted rights under the Plan only if such
rights, together with any other rights granted under “employee stock purchase
plans” of the Company and any Affiliates, as specified by Section 423(b)(8) of
the Code, do not permit such employee’s rights to purchase stock of the Company
or any Affiliate to accrue at a rate which exceeds twenty-five thousand dollars
($25,000) of Fair Market Value of such stock (determined at the time such rights
are granted) for each calendar year in which such rights are outstanding at any
time. For purposes of this Plan, “Fair Market Value” means, as of the date, the
value of the Common Stock of the Company determined as follows: If the Common
Stock is listed on any established stock exchange or traded on the Nasdaq
National Market system or the Nasdaq Small Cap Market, the Fair Market Value of
a share of Common Stock shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in the Common Stock)
on the last market trading day prior to the day of determination, as reported in
The Wall Street Journal or such other source as the Board deems reliable. In the
absence of such markets for the Common Stock, the Fair Market Value shall be
determined in good faith by the Board.
     (e) Officers of the Company and any designated Affiliate shall be eligible
to participate in Offerings under the Plan; provided, however, that the Board
may provide in an Offering that certain employees who are highly compensated
employees within the meaning of Section 423(b)(4)(D) of the Code shall not be
eligible to participate.
6. RIGHTS; PURCHASE PRICE.
     (a) On each Offering Date, each eligible employee, pursuant to an Offering
made under the Plan, shall be granted the right to purchase up to the number of
shares of Common Stock of the Company purchasable with a percentage designated
by the Board or the Committee not exceeding fifteen percent (15%) of such
employee’s Earnings (as defined in subsection 7(a)) during the period which
begins on the Offering Date (or such later date as the Board or the Committee
determines for a particular Offering) and ends on the date stated in the
Offering, which date shall be no later than the end of the Offering. The Board
or the Committee shall establish one or more dates during an Offering (the
“Purchase Date(s)”) on which rights granted under the Plan shall be exercised
and purchases of Common Stock carried out in accordance with such Offering.
     (b) In connection with each Offering made under the Plan, the Board or the
Committee may specify a maximum number of shares that may be purchased by any
employee as well as a maximum aggregate number of shares that may be purchased
by all eligible employees pursuant to such Offering. In addition, in connection
with each Offering that contains more than one Purchase Date, the Board or the
Committee may

- 4 –



--------------------------------------------------------------------------------



 



specify a maximum aggregate number of shares which may be purchased by all
eligible employees on any given Purchase Date under the Offering. If the
aggregate purchase of shares upon exercise of rights granted under the Offering
would exceed any such maximum aggregate number, the Board or the Committee shall
make a pro rata allocation of the shares available in as nearly a uniform manner
as shall be practicable and as it shall deem to be equitable.
     (c) The purchase price of stock acquired pursuant to rights granted under
the Plan shall be not less than the lesser of:
          (i) an amount equal to eighty-five percent (85%) of the Fair Market
Value of the stock on the Offering Date; or
          (ii) an amount equal to eighty-five percent (85%) of the Fair Market
Value of the stock on the Purchase Date.
7. PARTICIPATION; WITHDRAWAL; TERMINATION.
     (a) An eligible employee may become a participant in the Plan pursuant to
an Offering by delivering a participation agreement to the Company within the
time specified in the Offering, in such form as the Company provides. Each such
agreement shall authorize payroll deductions of up to the maximum percentage
specified by the Board or the Committee of such employee’s Earnings during the
Offering. “Earnings” is defined as an employee’s wages (including amounts
thereof elected to be deferred by the employee, that would otherwise have been
paid, under any arrangement established by the Company that is intended to
comply with Section 125, Section 401(k), Section 402(h) or Section 403(b) of the
Code or that provides non-qualified deferred compensation), which shall include
overtime pay, bonuses, incentive pay, and commissions, but shall exclude profit
sharing or other remuneration paid directly to the employee, the cost of
employee benefits paid for by the Company or an Affiliate, education or tuition
reimbursements, imputed income arising under any group insurance or benefit
program, traveling expenses, business and moving expense reimbursements, income
received in connection with stock options, contributions made by the Company or
an Affiliate under any employee benefit plan, and similar items of compensation,
as determined by the Board or the Committee. The payroll deductions made for
each participant shall be credited to an account for such participant under the
Plan and shall be deposited with the general funds of the Company. A participant
may reduce (including to zero) or increase such payroll deductions, and an
eligible employee may begin such payroll deductions, after the beginning of any
Offering only as provided for in the Offering. A participant may make additional
payments into his or her account only if specifically provided for in the
Offering and only if the participant has not had the maximum amount withheld
during the Offering.
     (b) At any time during an Offering, a participant may terminate his or her
payroll deductions under the Plan and withdraw from the Offering by delivering
to the Company a notice of withdrawal in such form as the Company provides. Such
withdrawal may be elected at any time prior to the end of the Offering except as
provided

- 5 –



--------------------------------------------------------------------------------



 



by the Board or the Committee in the Offering. Upon such withdrawal from the
Offering by a participant, the Company shall distribute to such participant all
of his or her accumulated payroll deductions (reduced to the extent, if any,
such deductions have been used to acquire stock for the participant) under the
Offering, without interest, and such participant’s interest in that Offering
shall be automatically terminated. A participant’s withdrawal from an Offering
will have no effect upon such participant’s eligibility to participate in any
other Offerings under the Plan but such participant will be required to deliver
a new participation agreement in order to participate in subsequent Offerings
under the Plan.
     (c) Rights granted pursuant to any Offering under the Plan shall terminate
immediately upon cessation of any participating employee’s employment with the
Company and any designated Affiliate, for any reason, and the Company shall
distribute to such terminated employee all of his or her accumulated payroll
deductions (reduced to the extent, if any, such deductions have been used to
acquire stock for the terminated employee), under the Offering, without
interest.
     (d) Rights granted under the Plan shall not be transferable by a
participant otherwise than by will or the laws of descent and distribution, or
by a beneficiary designation as provided in Section 14 and, otherwise during his
or her lifetime, shall be exercisable only by the person to whom such rights are
granted.
8. EXERCISE.
     (a) On each Purchase Date specified therefore in the relevant Offering,
each participant’s accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of whole shares of stock of the Company, up to
the maximum number of shares permitted pursuant to the terms of the Plan and the
applicable Offering, at the purchase price specified in the Offering. No
fractional shares shall be issued upon the exercise of rights granted under the
Plan. The amount, if any, of accumulated payroll deductions remaining in each
participant’s account after the purchase of shares which is less than the amount
required to purchase one share of stock on the final Purchase Date of an
Offering shall be held in each such participant’s account for the purchase of
shares under the next Offering under the Plan, unless such participant withdraws
from such next Offering, as provided in subsection 7(b), or is no longer
eligible to be granted rights under the Plan, as provided in Section 5, in which
case such amount shall be distributed to the participant after such final
Purchase Date, without interest. The amount, if any, of accumulated payroll
deductions remaining in any participant’s account after the purchase of shares
which is equal to the amount required to purchase whole shares of stock on the
final Purchase Date of an Offering shall be distributed in full to the
participant after such Purchase Date, without interest.
     (b) No rights granted under the Plan may be exercised to any extent unless
the shares to be issued upon such exercise under the Plan (including rights
granted thereunder) are covered by an effective registration statement pursuant
to the Securities Act of 1933, as amended (the “Securities Act”) and the Plan is
in material compliance

- 6 –



--------------------------------------------------------------------------------



 



with all applicable state, foreign and other securities and other laws
applicable to the Plan. If on a Purchase Date in any Offering hereunder the Plan
is not so registered or in such compliance, no rights granted under the Plan or
any Offering shall be exercised on such Purchase Date, and the Purchase Date
shall be delayed until the Plan is subject to such an effective registration
statement and such compliance, except that the Purchase Date shall not be
delayed more than twelve (12) months and the Purchase Date shall in no event be
more than twenty-seven (27) months from the Offering Date. If on the Purchase
Date of any Offering hereunder, as delayed to the maximum extent permissible,
the Plan is not registered and in such compliance, no rights granted under the
Plan or any Offering shall be exercised and all payroll deductions accumulated
during the Offering (reduced to the extent, if any, such deductions have been
used to acquire stock) shall be distributed to the participants, without
interest.
9. COVENANTS OF THE COMPANY.
     (a) During the terms of the rights granted under the Plan, the Company
shall keep available at all times the number of shares of stock required to
satisfy such rights.
     (b) The Company shall seek to obtain from each federal, state, foreign or
other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to issue and sell shares of stock upon exercise of
the rights granted under the Plan. If, after reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of stock under the Plan, the Company shall be relieved from any liability for
failure to issue and sell stock upon exercise of such rights unless and until
such authority is obtained.
10. USE OF PROCEEDS FROM STOCK.
     Proceeds from the sale of Common Stock pursuant to rights granted under the
Plan shall constitute general funds of the Company.
11. RIGHTS AS A STOCKHOLDER.
     A participant shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares subject to rights granted
under the Plan unless and until the participant’s shareholdings acquired upon
exercise of rights under the Plan are recorded in the books of the Company.
12. ADJUSTMENTS UPON CHANGES IN STOCK.
     (a) If any change is made in the stock subject to the Plan, or subject to
any rights granted under the Plan, due to a change in corporate capitalization
and without the receipt of consideration by the Company (through
reincorporation, stock dividend, stock split, reverse stock split, combination
or reclassification of shares), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject to the Plan pursuant to
subsection 3(a) as well as the number of shares set forth under (ii) of
subsection 3(a), and the outstanding rights will be appropriately adjusted in
the class(es)

- 7 –



--------------------------------------------------------------------------------



 



and number of securities and price per share of stock subject to such
outstanding rights. Such adjustments shall be made by the Board, the
determination of which shall be final, binding and conclusive.
     (b) In the event of: (i) a dissolution, liquidation or sale of all or
substantially all of the securities or assets of the Company, (ii) a merger or
consolidation in which the Company is not the surviving corporation or (iii) a
reverse merger in which the Company is the surviving corporation but the shares
of Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, then any surviving corporation may assume outstanding rights
or substitute similar rights for those under the Plan. In the event that no
surviving corporation assumes outstanding rights or substitutes similar rights
therefore, participants’ accumulated payroll deductions shall be used to
purchase Common Stock immediately prior to the transaction described above and
the participants’ rights under the ongoing Offering shall terminate immediately
following such purchase.
13. AMENDMENT OF THE PLAN.
     (a) The Board at any time, and from time to time, may amend the Plan.
However, except as provided in Section 12 relating to adjustments upon changes
in stock, no amendment shall be effective unless approved by the stockholders of
the Company within twelve (12) months before or after the adoption of the
amendment, where the amendment will:
          (i) Increase the number of shares reserved for rights under the Plan;
          (ii) Modify the provisions as to eligibility for participation in the
Plan (to the extent such modification requires stockholder approval in order for
the Plan to obtain employee stock purchase plan treatment under Section 423 of
the Code or to comply with the requirements of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended (“Rule 16b-3”)); or
          (iii) Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to obtain employee stock purchase
plan treatment under Section 423 of the Code or to comply with the requirements
of Rule 16b-3, or any Nasdaq or securities exchange listing requirements.
          It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide eligible employees
with the maximum benefits provided or to be provided under the provisions of the
Code and the regulations promulgated thereunder relating to employee stock
purchase plans and/or to bring the Plan and/or rights granted under it into
compliance therewith.
     (b) Rights and obligations under any rights granted before amendment of the
Plan shall not be impaired by any amendment of the Plan, except with the consent
of the person to whom such rights were granted, or except as necessary to comply
with any laws or governmental regulations, or except as necessary to ensure that
the Plan and/or rights granted under the Plan comply with the requirements of
Section 423 of the Code.

- 8 –



--------------------------------------------------------------------------------



 



14. DESIGNATION OF BENEFICIARY.
     (a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of an
Offering but prior to delivery to the participant of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death during an Offering.
     (b) Such designation of beneficiary may be changed by the participant at
any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its sole discretion, may deliver such shares
and/or cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.
15. TERMINATION OR SUSPENSION OF THE PLAN.
     (a) The Board in its discretion, may suspend or terminate the Plan at any
time. No rights may be granted under the Plan while the Plan is suspended or
after it is terminated.
     (b) Rights and obligations under any rights granted while the Plan is in
effect shall not be altered or impaired by suspension or termination of the
Plan, except as expressly provided in the Plan or with the consent of the person
to whom such rights were granted, or except as necessary to comply with any laws
or governmental regulations, or except as necessary to ensure that the Plan
and/or rights granted under the Plan comply with the requirements of Section 423
of the Code.
16. EFFECTIVE DATE OF PLAN.
          The Plan shall become effective simultaneously with the effectiveness
of the Company’s registration statement under the Securities Act with respect to
the initial public offering of shares of the Company’s Common Stock (the
“Effective Date”), but no rights granted under the Plan shall be exercised
unless and until the Plan has been approved by the stockholders of the Company
within twelve (12) months before or after the date the Plan is adopted by the
Board, which date may be prior to the Effective Date.

- 9 –



--------------------------------------------------------------------------------



 



INTERMUNE, INC.
AMENDED AND RESTATED
2000 EMPLOYEE STOCK PURCHASE PLAN OFFERING
(As Approved by the Board of Directors on March 7, 2007)
     1. GRANT; OFFERING DATE.
     (a) Effective as of March 7, 2007 (the “Effective Date”), the Board of
Directors (the “Board”) of InterMune, Inc., a Delaware corporation (the
“Company”), pursuant to the Company’s Amended and Restated 2000 Employee Stock
Purchase Plan (the “Plan”), hereby authorizes the grant of rights to purchase
shares of the common stock of the Company (“Common Stock”) to all eligible
employees (an “Offering”). On and after May 1, 2007, a new Offering shall begin
on May 1st and November 1st of each calendar year and each such Offering shall
end on the day prior to the six (6) month anniversary of each such Offering’s
Offering Date, unless sooner terminated in accordance with the provisions of
this Offering or the Plan (the “Offering Period”). The first day of an Offering
is that Offering’s “Offering Date.”
     (b) Prior to the commencement of any Offering, the Board (or the Committee
described in subsection 2(c) of the Plan, if any) may change any or all terms of
such Offering and any subsequent Offerings. The granting of rights pursuant to
each Offering hereunder shall occur on each respective Offering Date unless,
prior to such date (a) the Board (or the Committee, as defined in the Plan)
determines that such Offering shall not occur, or (b) no shares remain available
for issuance under the Plan in connection with the Offering.
     (c) The “Purchase Date” shall be the day prior to the six (6) month
anniversary of each such Offering’s Offering Date.
     (d) Notwithstanding any provision herein to the contrary, offerings under
the Plan which were already in progress as of the Effective Date shall continue
in accordance with their original terms and conditions.
2. ELIGIBLE EMPLOYEES.
     (a) Each employee of either the Company or its designated Affiliates (as
defined in the Plan) incorporated in the United States shall be eligible to be
granted rights to purchase Common Stock under the Offering on the Offering Date
of such Offering, provided that such employee has been continuously employed by
the Company or one of its designated Affiliates throughout the ten (10) day
period immediately prior to and ending on that Offering’s Offering Date (an
“Eligible Employee”).
     (b) Notwithstanding subsection 2(a) above, the following employees shall
not be Eligible Employees or be eligible to be granted rights under an Offering:
(i) part-time or seasonal employees whose customary employment is less than
twenty (20) hours per week or five (5)

1



--------------------------------------------------------------------------------



 



months per calendar year, or (ii) five percent (5%) stockholders (including
ownership through unexercised options) described in subsection 5(c) of the Plan.
3. RIGHTS.
     (a) Subject to the limitations contained herein and in the Plan, on each
Offering Date each Eligible Employee shall automatically be granted the right to
purchase the number of shares of Common Stock purchasable with up to fifteen
percent (15%) of such Eligible Employee’s Earnings paid during the period of
such Offering beginning after such Eligible Employee first commences
participation; provided, however, that no Eligible Employee may purchase Common
Stock on a particular Purchase Date that would result in more than fifteen
percent (15%) of such Eligible Employee’s Earnings paid during the period of
time measured from the later of (i) the Offering Date, (ii) the date the
Eligible Employee first commences participation in the Offering, or (iii) the
immediately preceding Purchase Date, to such Purchase Date having been applied
to purchase shares under all ongoing Offerings under the Plan and all other
Company plans intended to qualify as “employee stock purchase plans” under
Section 423 of the Internal Revenue Code of 1986, as amended (the “Code”). For
purposes of an Offering, “Earnings” shall mean an Eligible Employee’s wages
(including amounts thereof elected to be deferred by the Eligible Employee that
would otherwise have been paid, under any arrangement established by the Company
that is intended to comply with Section 125, Section 401(k), Section 402(h) or
Section 403(b) of the Code or that provides non-qualified deferred
compensation), which shall include overtime pay, bonuses, incentive pay, and
commissions, but shall exclude profit sharing or other remuneration paid
directly to the Eligible Employee, the cost of employee benefits paid for by the
Company or an Affiliate, education or tuition reimbursements, imputed income
arising under any group insurance or benefit program, traveling expenses,
business and moving expense reimbursements, income received in connection with
stock options, contributions made by the Company or an Affiliate under any
employee benefit plan, and similar items of compensation.
     (b) Notwithstanding the foregoing, the maximum number of shares of Common
Stock an Eligible Employee may purchase on any Purchase Date in an Offering
shall be such number of shares as has a Fair Market Value (as defined in the
Plan) (determined as of the Offering Date for such Offering) equal to (x)
$25,000 multiplied by the number of calendar years in which the right under such
Offering has been outstanding at any time, minus (y) the Fair Market Value (as
defined in the Plan) of any other shares of Common Stock (determined as of the
relevant Offering Date with respect to such shares) which, for purposes of the
limitation of Section 423(b)(8) of the Code, are attributed to any of such
calendar years in which the right is outstanding. The amount in clause (y) of
the previous sentence shall be determined in accordance with regulations
applicable under Section 423(b)(8) of the Code based on (i) the number of shares
previously purchased with respect to such calendar years pursuant to such
Offering or any other Offering under the Plan, or pursuant to any other Company
plans intended to qualify as “employee stock purchase plans” under Section 423
of the Code, and (ii) the number of shares subject to other rights outstanding
on the Offering Date for such Offering pursuant to the Plan or any other such
Company plan.
     (c) The maximum aggregate number of shares available to be purchased by all
Eligible Employees under an Offering shall be the number of shares remaining
available under the Plan on the Offering Date. If the aggregate purchase of
shares of Common Stock upon

2



--------------------------------------------------------------------------------



 



exercise of rights granted under the Offering would exceed the maximum aggregate
number of shares available, the Board shall make a pro rata allocation of the
shares available in a uniform and equitable manner.
4. PURCHASE PRICE.
     The purchase price of the Common Stock under the Offering shall be the
lesser of (a) eighty-five percent (85%) of the Fair Market Value of the Common
Stock on the Offering Date (eighty-five percent (85%) of the Fair Market Value
of the Common Stock on the first day on which the Company’s Common Stock is
actively traded that immediately follows the Offering Date if an Offering Date
does not fall on a day during which the Company’s Common Stock is actively
traded), or (b) eighty-five percent (85%) of the Fair Market Value of the Common
Stock on the Purchase Date (eighty-five percent (85%) of the Fair Market Value
of the Common Stock on the first day on which the Company’s Common Stock is
actively traded that immediately precedes the Purchase Date if a Purchase Date
does not fall on a day during which the Company’s Common Stock is actively
traded), in each case rounded up to the nearest whole cent per share.
5. PARTICIPATION.
     (a) Except as otherwise provided in this Section 5, an Eligible Employee
may elect to participate in an Offering prior to the Offering Date. An Eligible
Employee shall become a participant in an Offering by delivering an agreement
authorizing payroll deductions to the Company no later than ten (10) days prior
to the Offering Date. Such deductions must be in whole dollars, with a minimum
dollar amount of ten dollars ($10) per pay period and a maximum amount not
expected to exceed fifteen percent (15%) of such Eligible Employee’s Earnings
over the course of an Offering, or in whole percentages, with a minimum
percentage of one percent (1%) and a maximum percentage of fifteen percent (15%)
of such Eligible Employee’s Earnings over the course of an Offering. A
participant may not make additional payments into his or her account. In the
absence of the delivery of an agreement authorizing payroll deductions, a
participant’s initial participation level shall be zero, provided, however, that
for a participant already enrolled in an offering under the Plan, as of the day
prior to the Offering Date of an Offering under this offering document, the
initial level of participation shall be as provided in the most recent agreement
authorizing payroll deductions from the pay of such participant that has been
delivered to the Company.
     (b) By delivering a notice to the Company on such form as the Company
provides, a participant may increase or decrease his or her participation level
during the Offering Period or withdraw from an Offering as follows: (i) a
participant may increase or decrease (including to zero) his or her
participation level only once (except for a second reduction to zero) during the
Offering Period, except during the ten (10) day period immediately preceding a
Purchase Date, (ii) a participant may increase or decrease his or her
participation level with such change not to take effect until after the Purchase
Date that follows the date such increase is delivered to the Company, and
(iii) a participant may withdraw from an Offering and receive all of his or her
accumulated payroll deductions (reduced to the extent, if any, such deductions
have been used to acquire Common Stock for the participant), without interest,
at any time prior to the end of the Offering, excluding only the ten (10) day
period immediately preceding a Purchase Date.

3



--------------------------------------------------------------------------------



 



6. PURCHASES.
     Subject to the limitations contained herein, on each Purchase Date, each
participant’s accumulated payroll deductions (without any increase for interest)
shall be applied to the purchase of whole shares of Common Stock, up to the
maximum number of shares permitted under the Plan and the Offering.
7. NOTICES AND AGREEMENTS.
     Any notices or agreements provided for in an Offering or the Plan shall be
given in writing, in a form provided by the Company, and unless specifically
provided for in the Plan or this Offering shall be deemed effectively given upon
receipt or, in the case of notices and agreements delivered by the Company, five
(5) days after deposit in the United States mail, postage prepaid.
8. EXERCISE CONTINGENT ON STOCKHOLDER APPROVAL.
     The rights granted under an Offering are subject to the approval of any
amendment to the Plan by the stockholders as required in order to obtain or
preserve treatment as a tax-qualified employee stock purchase plan under
Section 423 of the Code and as necessary to comply with the requirements of
exemption from potential liability under Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) set forth in Rule 16b-3
promulgated under the Exchange Act.
9. OFFERING SUBJECT TO PLAN.
     Each Offering is subject to all the provisions of the Plan, and all terms
and conditions of the Plan are hereby made a part of the Offering, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of an Offering and those of the
Plan (including interpretations, amendments, rules and regulations which may
from time to time be promulgated and adopted pursuant to the Plan), the
provisions of the Plan shall control.

4